Citation Nr: 1047955	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for demyelinating 
peripheral neuropathy of the upper extremities.  

2.  Entitlement to service connection for demyelinating 
peripheral neuropathy of the lower extremities.  

3.  Entitlement to special monthly compensation based on the need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	Ellen M. Donati, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Huntington, West 
Virginia, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for demyelinating 
peripheral neuropathy of the bilateral upper and lower 
extremities.  However, additional development is necessary before 
appellate review may proceed on these issues.  

In an April 2010 statement, the Veteran's representative 
suggested that the Veteran's demyelinating peripheral neuropathy 
was secondary to Parkinson's disease.  The statement is construed 
as a claim of service connection for Parkinson's disease.  
Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
presumptive diseases associated with exposure to certain 
herbicide agents.  The final rule is applicable to claims 
received by VA on or after August 31, 2010 and to claims pending 
before VA on that date.  The Veteran's service treatment records 
demonstrate that he was a recipient of the Vietnam Service Medal.  

The record confirms that the Veteran has been diagnosed with 
Parkinson's disease.  According to a January 2010 letter from a 
private physician with the initials T.E.B., the Veteran's 
neuropathy was associated with his Parkinson's disease but it was 
not caused by his Parkinson's disease.  It is not entirely clear 
what is meant by this statement.  

In light of the above evidence, the Board finds that the claim of 
entitlement to service connection for Parkinson's disease, to 
include as secondary to exposure to Agent Orange, must be 
adjudicated before appellate review may proceed.  Following 
adjudication of this claim, if the Veteran is granted service 
connection for Parkinson's disease, he should be scheduled for a 
VA examination so that an opinion may be offered as to whether 
the Veteran's demyelinating peripheral neuropathy of the upper 
and lower extremities is secondary to Parkinson's disease.  

Special Monthly Compensation Based on Aid and Attendance

The Veteran has also claimed entitlement to special monthly 
compensation based on aid and attendance.  However, entitlement 
to this compensation is based, in part, on whether the Veteran is 
entitled to service connection for peripheral neuropathy of the 
bilateral upper and lower extremities.  The Board, therefore, 
finds that this claim is inextricably intertwined with the 
Veteran's claims currently on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both issues have been 
considered).  As such, the Board defers ruling on this matter 
until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the claim of 
entitlement to service connection for 
Parkinson's disease, to include as secondary 
to Agent Orange exposure.  Any development 
deemed necessary should be performed prior to 
the promulgation of a decision.  

2.  Once the above claim has been 
adjudicated, and only if the Veteran is found 
to be entitled to service connection for 
Parkinson's disease, he should be afforded a 
VA examination before an appropriate 
specialist to determine the etiology of his 
peripheral neuropathy of the bilateral upper 
and lower extremities.  The Veteran's claims 
file and a copy of this remand must be 
provided to the examiner at the time of 
examination.  The examiner is asked to offer 
an opinion as to whether it is at least as 
likely as not that the Veteran's bilateral 
upper and lower extremity peripheral 
neuropathy is secondary to his Parkinson's 
disease, or, if the neuropathy has been 
permanently aggravated as a result of 
Parkinson's disease.  A complete rationale 
for any opinion offered must be provided.  

3.  After completion of the above, the claims 
of entitlement to service connection for 
peripheral neuropathy and special monthly 
compensation should be readjudicated in light 
of any new evidence.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity to 
respond, if the claim is denied.  In the 
event service connection for Parkinson's 
disease is denied and a notice of 
disagreement is filed, the Veteran should be 
issued a statement of the case or 
supplemental statement of the case addressing 
that matter, and the Veteran should be 
notified that he must submit a substantive 
appeal to perfect that appeal.  Thereafter, 
the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


